       Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 1 of 40



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

       Plaintiff,

                    v.                       Criminal No. 20-019 (FAB)

JULIA BEATRICE KELEHER [1];
ARIEL GUTIÉRREZ-RODRÍGUEZ [2],

       Defendant.


                              OPINION AND ORDER

       Defendants    Julia    Beatrice     Keleher   (“Keleher”)   and    Ariel

Gutiérrez-Rodríguez (“Gutiérrez,” and together with Keleher, the

“defendants”) each filed several motions to dismiss the indictment

or certain counts in the indictment.            (Docket Nos. 57–59, 67–69,

85.)   One of Keleher’s motions alternatively seeks dismissal of an

allegation in one count, striking of the allegation, or a bill of

particulars. (Docket No. 67.) As discussed below, the defendants’

motions are all DENIED.

I.     Background

       The   following       factual    recitation    is   taken   from     the

indictment.    (Docket No. 3.)         “When a defendant seeks dismissal of

an indictment, courts take the facts alleged in the indictment as

true . . . .”    United States v. Ngige, 780 F.3d 497, 502 (1st Cir.

2015).
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 2 of 40



Criminal No. 20-019 (FAB)                                                        2

     Keleher was the Secretary of the Puerto Rico Department of

Education (“DOE”) from approximately January 2017 to April 2019.

Id. at p. 1.      Gutiérrez was a consultant who provided services to

Company A and Company B.         Id. at p. 4.

     Company A bought, sold, leased, and managed real estate.                  Id.

at p. 3.     Company B was a consulting business.              Id.     The same

individual was president of both companies. Id. The two companies

also shared office space.         Id.

     Company      C    owned   Ciudadela,    a   luxury   housing    complex    in

Santurce, Puerto Rico.         Id.

     Individual A was the chief executive officer of Company C.

Id. at p. 4.           Individual A also served as the president of

Company D.       Id.

     Company D was a non-profit organization set up to promote

education-related        initiatives    in   Puerto    Rico.   Id.     at   p. 3.

Company D disbursed money to the entity which paid Keleher’s

salary.    Id.     Company D received more than $750,000 from Company

E, another non-profit entity.           Id. at p. 4.

     On June 7, 2018, Keleher signed a lease for a two-bedroom

apartment in Ciudadela.          Id.    The agreement valued the monthly

rental price at $1,500.00, but allowed her to occupy the apartment

until no later than August 15, 2018, for the nominal amount of

$1.00.     Id.    Pursuant to the agreement, Keleher was to purchase
        Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 3 of 40



Criminal No. 20-019 (FAB)                                                           3

the apartment for $297,500.00, and receive an incentive bonus of

$12,000.00 in connection with the purchase.                 Id.   Prior to signing

the agreement, Keleher sent an e-mail to an employee of Company A

confirming that she would receive the incentive bonus.                       Id. at

p. 8.

      The lease agreement expired on August 15, 2018.                   Id. at p. 4.

Keleher remained living in the apartment until purchasing it on or

about December 4, 2018.           Id.    So Keleher occupied the apartment

from June 7, 2018, to December 4, 2018, for $1.00.                     Id.

      Ciudadela is adjacent to Escuela Especializada Bilingüe Padre

Rufo (“Padre Rufo School”).             Id. at p. 3.     The Padre Rufo School

operated under the auspices of the DOE.               Id.

      Beginning in May 2018, Gutiérrez communicated with one or

more DOE employees working at the Padre Rufo School to obtain

assent for Company C to acquire 1,034 square feet of the Padre

Rufo School.       Id. at p. 7.          Gutiérrez sent a letter to a DOE

employee    at   the     Padre   Rufo    School    seeking    authorization       for

Company C to acquire the land.             Id.     Another letter he sent to a

DOE employee at the school was a draft of a letter addressed to

Keleher    in    which    the    DOE    employee    assented      to    Company   C’s

acquisition of the land.          Id.   The DOE employee signed the letter.

Id.     And, on June 22, 2018, Gutiérrez e-mailed Keleher about

Company C’s request to acquire the Padre Rufo School land.                    Id. at
        Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 4 of 40



Criminal No. 20-019 (FAB)                                                    4

p. 8.    Keleher forwarded the e-mail to herself the following day.

Id.

      Then, on July 17, Gutiérrez sent to Keleher via e-mail a draft

of a letter to Individual A.         Id. at p. 7.     The letter purported

to authorize Company C to acquire 1,034 square feet of the Padre

Rufo School.      Id. at pp. 6–7.      Keleher had the letter placed on

DOE letterhead and signed it.          Id. at p. 7.      Also on July 17,

Keleher e-mailed a DOE employee attaching documents relating to

Company C's acquisition of the Padre Rufo School land.                  Id. at

p. 8.

      Gutiérrez and Keleher exchanged at least one other e-mail.

On August 20, Gutiérrez offered assistance to Keleher to obtain a

bank loan.     Id.

      Another e-mail, dated August 21, was sent from Individual A

to Keleher and to a representative of Company E.            Id.   In this e-

mail, Individual A confirmed that money should be disbursed to

Company D.      Id.   This e-mail was not charged as an instance of

wire fraud.     See id. at pp. 9–10.

      In January 2020, Keleher and Gutiérrez were indicted in this

case. Id. passim. The charges include conspiracy to commit honest

services fraud (count one), wire fraud (counts two through seven),

and federal program bribery (counts eight and nine).              Id.
      Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 5 of 40



Criminal No. 20-019 (FAB)                                                            5

II.   Legal Standard for Motions to Dismiss

      The Constitution guarantees, with exceptions not relevant

here, that “[n]o person shall be held to answer for a capital, or

otherwise infamous crime, unless on a presentment or indictment of

a Grand Jury”, and that “[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to be informed of the nature

and cause of the accusation.”              U.S. Const. amends. V, VI.              The

Federal Rules of Criminal Procedure effect these guarantees in

part through the requirement that “[t]he indictment or information

must be a plain, concise, and definite written statement of the

essential facts constituting the offense charged.”                   Fed. R. Crim.

P. 7(c)(1).

      A   defendant      in   a    criminal    case   may   move    to   dismiss    an

indictment before trial “if the basis for the motion is then

reasonably available and the motion can be determined without a

trial on the merits.”         Id. R. 12(b)(3).          The defendant may assert

that there is a defect in the indictment, including “lack of

specificity”       and    “failure       to     state     an    offense.”          Id.

R. 12(b)(3)(B).

      The   test   for    a       sufficient   indictment      is   defined   by    an

indictment’s functions.             “[A]n indictment is sufficient if it,

first, contains the elements of the offense charged and fairly

informs a defendant of the charge against which he must defend,
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 6 of 40



Criminal No. 20-019 (FAB)                                                6

and, second, enables him to plead an acquittal or conviction in

bar of future prosecutions for the same offense.”              Hamling v.

United States, 418 U.S. 87, 117 (1974); see United States v.

Resendiz-Ponce, 549 U.S. 102, 108 (2007).

     Those   principles   are   clear   in   the   first   circuit.    The

indictment “need only outline the elements of the crime and the

nature of the charge so that the defendant can prepare a defense

and plead double jeopardy in any future prosecution for the same

offense.”    United States v. Stepanets, 879 F.3d 367, 372 (1st Cir.

2018) (internal quotation marks omitted); see United States v.

Sepúlveda, 15 F.3d 1161, 1192 (1st Cir. 1993).             “Unlike a civil

complaint that need allege facts that plausibly narrate a claim

for relief, a criminal indictment need only apprise the defendant

of the charged offense, so that the defendant can prepare a defense

and plead double jeopardy in any future prosecution for the same

offense.”    United States v. Rodríguez-Rivera, 918 F.3d 32, 34 (1st

Cir. 2019) (citations and internal quotation marks omitted).

     There is a narrow exception to that test. “[A] district court

may consider a pretrial motion to dismiss an indictment where the

government does not dispute the ability of the court to reach the

motion and proffers, stipulates, or otherwise does not dispute the

pertinent facts.”    United States v. Musso, 914 F.3d 26, 29–30 (1st

Cir. 2019) (internal quotation marks omitted); see United States
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 7 of 40



Criminal No. 20-019 (FAB)                                                 7

v. Del Valle-Fuentes, 143 F. Supp. 3d 24, 26–28 (D.P.R. 2015)

(Besosa, J.) (collecting cases and explaining the exception).

     “An indictment must set forth each element of the crime that

it charges.”    Almendárez-Torres v. United States, 523 U.S. 224,

228 (1998).    And, “[w]here guilt depends so crucially upon such a

specific identification of fact, . . . an indictment must do more

than simply repeat the language of the criminal statute.”         Russell

v. United States, 369 U.S. 749, 764 (1962).

     A Rule 12(b) motion, however, does not “provide[] an occasion

to force the government to defend the sufficiency of its evidence

to be marshalled in support of proving the charged offense.”

Rodríguez-Rivera, 918 F.3d at 35.           “[T]he government need not

recite all of its evidence in the indictment.”             Stepanets, 879

F.3d at 372 (internal quotation marks omitted). “At the indictment

stage, the government need not ‘show,’ but merely must allege, the

required elements.”      United States v. Stewart, 744 F.3d 17, 21

(1st Cir. 2014).       “[W]hen a defendant seeks dismissal of the

indictment,    the   question   is   not   whether   the   government   has

presented enough evidence to support the charge, but solely whether

the allegations in the indictment are sufficient to apprise the

defendant of the charged offense.”          Stepanets, 879 F.3d at 372

(internal quotation marks omitted).        And, of course, “a court must
        Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 8 of 40



Criminal No. 20-019 (FAB)                                                     8

deny a motion to dismiss if the motion relies on disputed facts.”

Id.

III. Discussion

       A.     Keleher’s  Motion   to   Dismiss  the   Indictment  and
              Gutiérrez’s Motions for Dismissal of Counts 1, 3, 5, 7,
              and 9

              Keleher seeks dismissal of the entire indictment on the

grounds that it does not allege an official act.             (Docket No. 69.)

Gutiérrez makes a similar argument in seeking dismissal of the

indictment’s honest services fraud conspiracy and federal program

bribery counts, as well as some of the wire fraud counts.               (Docket

No. 57; Docket No. 85 at pp. 11–18.)

              Keleher   contends   that   all     of   the   charges   in   the

indictment require an official act.         (Docket No. 69 at pp. 2, 10–

12.)        She states that a number of recent cases support her

argument.      Id. at pp. 10–12 (citing, among other cases, McDonnell

v. United States, 136 S. Ct. 2355 (2016); Woodward v. United

States, 905 F.3d 40 (1st Cir. 2018); United States v. Bravo-

Fernández, 722 F.3d 1 (1st Cir. 2013); and United States v.

Carrasco-Castillo,      442   F. Supp. 3d   479    (D.P.R.    2020)    (Besosa,

J.)).       Keleher indicates that, in McDonnell, the Supreme Court

explained that there are two ingredients to an official act:
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 9 of 40



Criminal No. 20-019 (FAB)                                                     9

     First, the Government must identify a “question, matter,
     cause, suit, proceeding or controversy” that “may at any
     time be pending” or “may by law be brought” before a
     public official. Second, the Government must prove that
     the public official made a decision or took an action
     “on” that question, matter, cause, suit, proceeding, or
     controversy, or agreed to do so.

Id. at p. 12 (quoting 136 S. Ct. at 2368).             She also points out

that the McDonnell Court held that the definition of an official

act does not include either “a typical meeting, call, or event

arranged   by    a    public     official,”    or     “[s]imply     expressing

support . . . at a meeting, event, or call.” Id. at p. 13 (quoting

136 S. Ct. at 2369, 2371).

           Keleher asserts that she had no official role in acting

on Company C’s request to acquire the Padre Rufo School land.               Id.

at p. 2.   She states that DOE does not own the Padre Rufo School,

and has no authority under its enabling statute to cede or sell

public   land.       Id.   at   p. 5.   She    also    indicates     that   the

Commonwealth of Puerto Rico owns the property, and that the Puerto

Rico Department of Transportation and Public Works (“DTOP” for its

Spanish acronym) is designated as the custodian of, with authority

to sell, all the property owned by the Commonwealth.           Id. at pp. 7–

8.

           Therefore,      Keleher   argues,   the    letter   on   which   she

affixed her signature “was, at best, an expression of support, or

lack of objection to, Company C’s acquisition of the property.              It
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 10 of 40



Criminal No. 20-019 (FAB)                                                 10

was not be [sic] a decision by [Keleher] on a matter before her in

her official capacity as Secretary of [DOE].”               Id. at p. 2.

Keleher therefore concludes that the indictment does not allege

she took an official action, or that she agreed to take an official

action.   Id. at pp. 15–16.

            Most     of    Gutiérrez’s    contentions   track      Keleher’s

argument.      See    Docket    No. 57;   Docket   No. 85   at    pp. 11–18.

Gutiérrez adds that he does not believe the indictment alleges the

first element of the McDonnell test—identification of a question,

matter, cause, suit, proceeding or controversy that may at any

time be pending or may by law be brought before a public official.

(Docket No. 57 at pp. 15–17; Docket No. 85 at p. 16.)              According

to Gutiérrez, the question of whether to cede the Padre Rufo School

land to Company C was not pending before the DOE and the DOE could

not exercise formal governmental power to adjudicate the question.

(Docket No. 57 at pp. 15–17; Docket No. 85 at p. 16.)

            The government responds with a four-pronged approach.

(Docket No. 148.)         First, the government argues that a motion to

dismiss the indictment is not the proper vehicle to advance the

defendants’ arguments.        Id. at pp. 3–6.   The government points to

the limited role of motions to dismiss criminal indictments and

characterizes the defendants’ argument as “akin to a motion under

Rule 29 of the Federal Rules of Criminal Procedure.”             Id. at p. 4.
      Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 11 of 40



Criminal No. 20-019 (FAB)                                                  11

Second,   the   government   argues    that   the   indictment   alleges   a

question or matter.      Id. at pp. 8–9.      The government states that

whether the Padre Rufo School land should be ceded to Company C is

a question that could be pending or brought before another public

official, and therefore satisfies the McDonnell test and the

requirements of 18 U.S.C. § 201(a)(3).        Id.   Third, the government

argues that Keleher agreed to, and did, take an official act.            Id.

at pp. 9–10.    Fourth, the government argues that Keleher did not

need authority to cede the Padre Rufo School for the defendants to

commit the crimes with which they are charged.          Id. at pp. 10–14.

           The Court agrees with the government’s first argument.

The defendants largely focus on whether the government has shown

that Keleher committed an official act, or that the defendants

agreed to commit an official act, 1 but those questions are not

properly raised in a motion to dismiss.         Stewart, 744 F.3d at 21.

The indictment alleges, among other things, that a purpose of the

conspiracy was for Keleher to enrich herself and others to obtain

favorable action, and that Gutiérrez facilitated Keleher’s receipt

of financial benefits in exchange for Keleher’s signing, on DOE

letterhead, a letter purporting to authorize Company C to acquire

1,034 square feet of the Padre Rufo School.              (Docket No. 3 at


1 The government raises the question of whether 18 U.S.C. § 666 requires an
official act. (Docket No. 148 at p. 3 n.3.) For purposes of this opinion, the
Court assumes it does.
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 12 of 40



Criminal No. 20-019 (FAB)                                                 12

pp. 5–7.)      The indictment’s allegations satisfy the government’s

burden   at    this   stage,    because   they   sufficiently   notify   the

defendants of the crimes with which they are charged and would

allow them to raise a double jeopardy issue should that become

warranted.      Rodríguez-Rivera, 918 F.3d at 34–35; Stepanets, 879

F.3d at 372; Sepúlveda, 15 F.3d at 1192.

              A jury, not this Court, must determine whether Keleher’s

actions, including the letter “authoriz[ing]” Company C to acquire

the Padre Rufo School land, constitute an official act or evidence

an agreement to take an official act.            The same goes for whether

Gutiérrez intended to influence an official act.          “It is up to the

jury, under the facts of the case, to determine whether the public

official agreed to perform an ‘official act’ at the time of the

alleged quid pro quo.”         McDonnell, 136 S. Ct. at 2371.

              There are, however, two lurking issues raised by the

defendants.      Gutiérrez argues that the indictment does not allege

a question or matter because the ceding of the land was not pending

before the DOE and could not be formally adjudicated by the DOE.

The defendants also argue that Keleher lacked authority to cede

the Padre Rufo School land and therefore no official act could

have been taken or agreed to.        The government does not dispute the

ability of the Court to reach the arguments and does not dispute

the pertinent facts.           See Docket No. 148 at pp. 10–14; Docket
      Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 13 of 40



Criminal No. 20-019 (FAB)                                                    13

No. 170 at pp. 17–25.        Consequently, these two arguments can be

addressed at this time.          Musso, 914 F.3d at 29–30; Del Valle-

Fuentes, 143 F. Supp. 3d at 26–28.

            Gutiérrez’s    argument    about    a   question   or   matter   is

easily dispensed.      Whether to cede the land is “the kind of thing

that can be put on an agenda, tracked for progress, and then

checked off as complete.”       McDonnell, 136 S. Ct. at 2369.         And the

defendants themselves state that the ceding of the Padre Rufo

School land was pending or could have been brought before another

public official, namely, an official at DTOP.             See Docket No. 57

at p. 16; Docket No. 69 at p. 8; Docket No. 85 at p. 85.              The test

in McDonnell, 136 S. Ct. at 2368, and 18 U.S.C. § 201(a)(3) require

that the question or matter be pending or be able to be brought

before “a” public official or “any” public official, not just the

official under indictment.          Consequently, Gutiérrez’s argument

fails.

            Additionally, the government provides ample authority 2

holding or supporting that a briber and bribee may be guilty of


2 See, e.g., United States v. Silver, 948 F.3d 538, 551 (2d Cir. 2020); Cordaro
v. United States, 933 F.3d 232, 243 (3d Cir. 2019); United States v. Ring, 706
F.3d 460, 470 (D.C. Cir. 2013); United States v. Andrews, 681 F.3d 509, 529–30
(3d Cir. 2012); United States v. Hsieh Hui Mei Chen, 754 F.2d 817, 824–25 (9th
Cir. 1985); United States v. Myers, 692 F.2d 823, 850 (2d Cir. 1982); United
States v. Anderson, 509 F.2d 312, 332 (D.C. Cir. 1974); United States v. Rosner,
485 F.2d 1213, 1229 (2d Cir. 1973); Wilson v. United States, 230 F.2d 521, 526
(4th Cir. 1956); Kemler v. United States, 133 F.2d 235, 238 (1st Cir. 1942);
United States v. Fedorovsky, Crim. No. 16-437, 2017 WL 2210251, at *3 (D. Md.
May 18, 2017).
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 14 of 40



Criminal No. 20-019 (FAB)                                                            14

bribery even if the bribee lacked authority to accomplish the

result    the    briber       desired.       The    Court     finds    this   authority

persuasive.        As    a    result,    a   deficiency        in   Keleher’s    actual

authority to cede the Padre Rufo School land does not warrant

dismissal.

     B.     Keleher’s Motion to Dismiss Count Eight and Gutiérrez’s
            Motion to Dismiss Count Nine

            Keleher moves to dismiss the federal program bribery

count against her for a variety of reasons.                           (Docket No. 68.)

Gutiérrez makes many of the same arguments in seeking dismissal of

the federal program bribery count against him.                      (Docket No. 85 at

pp. 2–4, 18–26.) He joins Keleher’s motion to dismiss count eight,

stating that “[t]he relevant facts and applicable law are exactly

the same as to Counts 8 and 9.”               Id. at p. 26.

            Keleher and Gutiérrez first argue that count eight does

not allege an agency transaction.                  (Docket No. 68 at pp. 1–2, 5;

Docket No. 85 at pp. 2, 18–21.).              The defendants emphasize that 18

U.S.C. section 666 requires the transaction at issue to be a

transaction      of     the    agency    that      receives    $10,000     in   federal

benefits.       (Docket No. 68 at p. 5; Docket No. 85 at pp. 18–21.)

They note       that    the    indictment     does    not     identify    Company   C’s

acquisition of the Padre Rufo School land as a transaction of
       Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 15 of 40



Criminal No. 20-019 (FAB)                                                  15

either the DOE or the DTOP.        (Docket No. 68 at p. 5; Docket No. 85

at pp. 18–21.)

            Second, the defendants contend that section 666 requires

a federal agency to receive more than $10,000 in federal benefits

from a single federal program.          (Docket No. 68 at p. 6; Docket

No. 85    at       pp. 25–26.)     According    to    the   defendants,   the

indictment’s allegation that the DOE receives more than $10,000 in

aggregated federal assistance is insufficient to meet section

666’s requirements.         (Docket No. 68 at p. 6; Docket No. 85 at

pp. 25–26.)

            Third, the defendants contend that the indictment fails

by not identifying the federal program or programs through which

the DOE receives federal benefits.             (Docket No. 68 at pp. 6–9;

Docket No. 85 at pp. 22–25.)          They observe that numerous courts

have explained that a conviction pursuant to section 666 requires

proof of federal benefits.        (Docket No. 68 at pp. 6–9 (citing, for

example, United States v. Bravo-Fernández, 913 F.3d 244, 248–50

(1st Cir. 2019)); Docket No. 85 at pp. 22–25 (same).)                 Keleher

argues that “the agency’s receipt of such federal benefits under

a specified type of federal program is an element of the offense,

and . . .      a    generalized   allegation   that    an   entity   received

payments from the Federal Government is not sufficient to satisfy

it.”   (Docket No. 68 at pp. 6–7.)       Gutiérrez makes the same point
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 16 of 40



Criminal No. 20-019 (FAB)                                                 16

in bemoaning the notice given by the indictment.            (Docket No. 85

at pp. 22–25.)

          Fourth, Keleher argues that the indictment does not

allege that any federal funds were put at risk.           (Docket No. 68 at

pp. 9–12.)     According to Keleher, section 666 “is constitutional

only because it requires[] that a federal interest is implicated

by the possibility that a bribe could affect federal dollars.”

Id. at p. 10.

          The government opposes the defendants on each point.

(Docket No. 131.)    As a preliminary matter, the government asserts

that there is no basis to dismiss counts eight and nine because

they “both allege the elements of a section 666 violation and

apprise the defendants of the nature of the offenses they face.”

Id. at p. 4.

          The    government    then     contends   that    the    indictment

sufficiently    alleges   an   agency   transaction.        The   government

indicates that the indictment specifically alleges that Keleher

sought to be influenced in Company C’s acquisition of the Padre

Rufo School land from the DOE.        Id. at p. 5.   The government also

points to caselaw holding that an agent does not need to have

actual authority over a transaction to violate section 666.              Id.

at pp. 6–7.    Additionally, the government argues that it need not

allege or prove at trial which is the entity with final decision-
      Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 17 of 40



Criminal No. 20-019 (FAB)                                                           17

making authority over the transaction.             Id. at p. 7.        Finally, the

government      asserts    that     “whether      the   transaction      at     issue

qualified as one of the PR DOE is ultimately a factual question

for the jury, not a legal one for the Court to decide in ruling on

a motion to dismiss.”        Id. at p. 7.

              Concerning the $10,000 threshold for federal benefits in

section 666, the government argues against dismissal “[e]ven if

the   Court    were   to   assume   that    the    defendants    have    correctly

interpreted the indictment.”          Id. at p. 8.       The government argues

that benefits of various programs may be aggregated. Id. at pp. 8–

9.    According to the government, the defendants’ interpretation

would lead to absurd results because an agency that received

benefits of $9,000 from each of several programs would not be

covered by section 666.          (Docket No. 170 at pp. 8–10.)

              The   government    further    acknowledges       that    it    has   an

obligation to prove that an entity received federal benefits and

not just federal funds.           (Docket No. 131 at pp. 9–10.)              The fact

that the indictment does not prove the receipt of the benefits,

the government continues, is of no moment because the obligation

arises during trial.       Id.    The government indicates that the cases

cited by the defendants in support of their argument address the

sufficiency of evidence at trial, and the government offers a

handful of cases holding that an indictment need not identify a
       Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 18 of 40



Criminal No. 20-019 (FAB)                                                   18

federal program by name or prove the receipt of federal benefits.

Id.

            Fourth, the government argues that there is no legal

requirement that the indictment allege that federal funds were put

at risk.      Id. at pp. 10–13.          The government argues that the

prohibited conduct need only be related to a federal interest, and

that   requirement    is     satisfied   by   the   monetary   thresholds   in

section 666.     Id. at p. 12.     The government further contends that,

if it were necessary to allege that a defendant had authority over

federal funds, the indictment makes that allegation. Id. at p. 13.

            The Court once again finds that the indictment passes

muster.     The indictment sufficiently notifies the defendants of

the elements and circumstances of the crimes with which they are

charged.     The parties dispute the facts involved in whether the

government     can   prove    an   agency     transaction   and,   therefore,

resolution of this issue is improper at this stage.                Stepanets,

879 F.3d at 372.     Additionally, the indictment is sufficient even

though it does not identify the source or nature of federal

benefits.    On both issues, the government need not lay out all its

evidence in the indictment, or prove its case, for the indictment

to be sufficient.       Rodríguez-Rivera, 918 F.3d at 35; Stepanets,

879 F.3d at 372; Stewart, 744 F.3d at 21.
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 19 of 40



Criminal No. 20-019 (FAB)                                               19

           The defendants’ other two arguments—whether section 666

permits federal benefits to be aggregated to reach the $10,000

threshold, and whether section 666 requires federal funds be put

at risk—raise legal issues.      As the Court reads the government’s

filings, the government does not dispute the ability of the Court

to reach the arguments and does not dispute the pertinent facts.

See Docket No. 131 at pp. 8–13.      But cf. id. at p. 4 (arguing that

there is no legal basis to dismiss the federal program bribery

charges “[b]ecause Counts Eight and Nine both allege the elements

of a section 666 violation, and apprise the defendants of the

nature of the offenses they face.”) Therefore, these two arguments

can be addressed at this time.            Musso, 914 F.3d at 29–30; Del

Valle-Fuentes, 143 F. Supp. 3d at 26–28.

           The Court has not identified, and no party has put

forward,     controlling   caselaw   on    whether   section 666   permits

federal benefits to be aggregated for purposes of meeting the

$10,000 threshold.     The Court therefore interprets the statutory

provision.

           The text of the statutory provision arguably, but not

determinatively, supports the defendants’ position.         The provision

states that the agency in question must “receive[], in any one

year period, benefits in excess of $10,000 under a Federal program

involving a grant, contract, subsidy, loan, guarantee, insurance,
      Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 20 of 40



Criminal No. 20-019 (FAB)                                                         20

or other form of Federal assistance.”                 18 U.S.C. § 666(b).        By

referring to benefits from “a” federal program, the provision may

be interpreted as requiring the threshold to be met from at least

one program on its own.

            The Court, however, is not prepared to settle its view

of congressional intent on such a thin reed without considering

other indications of that intent.                “It is an age-old tenet of

statutory interpretation that plain meaning sometimes must yield

if   its   application    would       bring   about   results    that     are . . .

antithetical to Congress’s discernible intent.”                 United States v.

Gordon, 875 F.3d 26, 34 (1st Cir. 2017) (alteration in original)

(internal quotation marks omitted).

            As the government points out, requiring the threshold to

be met by a single federal program could exclude an agency that

receives a large sum of federal benefits from many programs.                     To

ascertain    whether     such    an    outcome    would   be    antithetical      to

congressional intent, the Court considers other indications of

that intent.

            The    purpose      of    section 666     lends     support    to    the

government’s      view   of   the     $10,000    threshold.      “The     goal   [of

section 666] was to protect federal funds by authorizing federal

prosecution of thefts and embezzlement from programs receiving

substantial federal support . . . .”              United States v. Cicco, 938
        Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 21 of 40



Criminal No. 20-019 (FAB)                                                   21

F.2d 441, 445 (3d Cir. 1991).         Section 666 “is extremely broad in

scope, as that statute seeks to ensure the integrity of vast

quantities of federal funds previously unprotected due to a serious

gap in the law.”       United States v. Vitillo, 490 F.3d 314, 321 (3d

Cir. 2007) (citation and internal quotation marks omitted).                The

purpose     of     protecting   federal   benefits   applies    whether    the

substantial federal support comes through a single federal program

or multiple programs.

             The    legislative    history   of   section 666   also    weighs

toward the government.          A Senate report is the primary source of

legislative history. S. Rep. No. 98-225, at 369 (1984); see Cicco,

938 F.2d at 444–45.        The Senate report instructs,

     The Committee intends that the term “federal program
     involving a grant, a contract, a subsidy, a loan, a
     guarantee, insurance, or another form of federal
     assistance” be construed broadly, consistent with the
     purpose of this section to protect the integrity of the
     vast sums of money distributed through federal programs
     from theft, fraud, and undue influence by bribery.

S. Rep. No. 98-225 at 370.         Interpreting section 666 to permit the

$10,000 threshold to be met by the aggregation of benefits from

federal programs constitutes a broad construction of the federal

program term consistent with the expressed purpose of protecting

vast sums of federal money.

             Taken out of context, one aspect of the Senate report

could    support     the   defendants’    interpretation   of   the    $10,000
       Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 22 of 40



Criminal No. 20-019 (FAB)                                                        22

threshold.      The report states that the above-quoted language “is

not unlimited” and “[t]he term ‘federal program’ means that there

must exist a specific statutory scheme authorizing the federal

assistance      in     order   to    promote    or    achieve    certain     policy

objectives.”         Id.   By calling for “a specific statutory scheme,”

one might think the legislators wanted the threshold to be met by

a single program.          Focusing on just that phrase, however, belies

the meaning of the limiting qualification.

              The “specific statutory scheme” sentence targets the

limits on the type of federal benefits that satisfy the threshold,

not a requirement that the benefits flow from a single program.

Not all federal funds disbursed under an assistance program count

towards the $10,000 threshold.             Fischer v. United States, 529 U.S.

667,    681    (2000).         “To   determine       whether    an     organization

participating in a federal assistance program receives ‘benefits,’

an examination must be undertaken of the program’s structure,

operation, and purpose.”             Id.     As the Court reads the Senate

report, this is the limitation under discussion.                     The subsequent

sentences in the report makes this clear:

       Thus, not every federal contract or disbursement of
       funds would be covered. For example, if a government
       agency lawfully purchases more than $10,000 in equipment
       from a supplier, it is not the intent of this section to
       make a theft of $5,000 or more from the supplier a
       federal crime.”
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 23 of 40



Criminal No. 20-019 (FAB)                                                    23

S. Rep. No. 98-225 at 370.

            From a doctrinal perspective, the question of whether

section 666 allows the aggregation of federal benefits to meet the

$10,000 threshold appears mostly unsettled.              The defendants point

to no caselaw in support of their view.         See Docket No. 68 at p. 6;

Docket No. 85 at pp. 25–26.             The government points to one case

holding    that    aggregation     is   permitted   to    reach   the   $10,000

threshold.        (Docket No. 131 at p. 8 (citing United States v.

Kranovich, 244 F. Supp. 2d 1109, 1118 (D. Nev. 2003), overruled on

other grounds, Sabri v. United States, 541 U.S. 600 (2004))).               The

Kranovich court observed that section 666’s $5000 threshold for

the value of a transaction can be met through aggregation, then

likened the two monetary thresholds.           Kranovich, 244 F. Supp. 2d

at 1118.     The government also notes that the First Circuit Court

of Appeals held that the $5000 threshold can be met through

aggregation.       (Docket No. 131 at p. 9 (citing United States v.

López-Cotto, 884 F.3d 1, 8 (1st Cir. 2018))).

            The    Court   holds    that    section 666     permits     federal

benefits to be aggregated for purposes of meeting the $10,000

threshold.     This holding is based on the purpose of section 666,

a broad reading of the federal program language in service of that

purpose, and the rationale espoused in Kranovich.
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 24 of 40



Criminal No. 20-019 (FAB)                                                         24

            The Court also holds that section 666 does not require

the government to allege that federal funds were put at risk.

Section 666 does not require proof of a nexus between a bribe or

kickback and some federal money.              Bravo-Fernández, 722 F.3d at 10

(discussing Sabri, 541 U.S. at 605–06).             The conduct regulated by

section 666 need only be reasonably related to a federal interest.

United States v. Bravo-Fernández, 756 F. Supp. 2d 184, 205 (D.P.R.

2010) (Besosa, J.) (discussing United States v. Lipscomb, 299 F.3d

303, 336–37 (5th Cir. 2002)).

     C.     Keleher’s Motion to Dismiss Count One, to Strike a
            Portion of Count One, or for a Bill of Particulars

            Keleher moves to dismiss an allegation in the honest

services    fraud    conspiracy       count    against    her,     to   strike   the

allegation,    or    for   a   bill    of   particulars.         (Docket   No. 67.)

Keleher’s   motion     relates    to    the    August    21,   2018     e-mail   from

Individual A to Keleher and to a representative of Company E

confirming that money should be disbursed to Company D.                          Id.

According     to    Keleher,    “the    indictment       fails    to    allege   any

involvement of Company D or Company E in the conspiracy alleged in

Count One, or otherwise offer any explanation whatsoever as to how

this e-mail could conceivably be in furtherance of the alleged

conspiracy to commit wire fraud.”             Id. at p. 2.       In a reply brief,

Keleher argues that the e-mail “appears merely to be an attempt by
      Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 25 of 40



Criminal No. 20-019 (FAB)                                                  25

the Government to paint [Keleher] in an [sic] negative light, as

someone who sought to enrich herself through public service.”

(Docket   No. 158   at   p. 5.)     Keleher    argues   that   a   bill    of

particulars is warranted should the Court not dismiss or strike

the    allegation     “to    provide     information      detailing       any

misrepresentations . . . [the government] alleges were made in the

August 21st e-mail, when Companies D and E joined the conspiracy,

what their role was in the conspiracy, and how the August 21st e-

mail allegedly furthered the conspiracy.” (Docket No. 67 at p. 7.)

This information, Keleher contends, is necessary for her to prepare

her defense adequately, and to avoid surprise.          Id. at p. 8.

           The government argues that none of Keleher’s requested

relief is appropriate.       (Docket No. 147.)      The government first

contends that dismissal is not a proper relief for the issues

Keleher raises.     Id. at p. 1.       The government then argues that

striking allegations associated with the August 21 e-mail is

unwarranted because Keleher has not shown that the e-mail is

irrelevant, prejudicial, or inflammatory.        Id. at pp. 3–5.      The e-

mail is relevant, the government contends, because it was part of

an effort to obtain money for Company D, which Keleher hoped would

fund her salary, and this effort is probative of Keleher’s intent

to use her position as Secretary of DOE to receive things of value

in exchange for favorable action.         Id. at p. 4.     The government
       Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 26 of 40



Criminal No. 20-019 (FAB)                                                   26

rejects the need for a bill of particulars, stating that it need

not establish that an e-mail contained misrepresentations to prove

wire fraud, and that it need not show that a particular person

joined the conspiracy to prove Keleher conspired to commit honest

services fraud.     Id. at pp. 5–7.

            The government is correct that dismissal is not the

appropriate remedy for the arguments in Keleher’s motion.                 “[A]

motion to strike surplusage, rather than a motion to dismiss

indictment, is the proper vehicle to remedy prejudicial language

contained in an indictment.”            United States v. Watson, Crim.

No. 08-32, 2008 WL 3256662, at *2 (M.D. Ga. Aug. 5, 2008).

            “Upon   the   defendant’s    motion,   the   court   may   strike

surplusage from the indictment or information.”              Fed. R. Crim.

P. 7(d).     “Rule 7(d) serves to protect the defendant against

immaterial or irrelevant allegations in an indictment, . . . which

may . . . be prejudicial.”       United States v. Berroa, 856 F.3d 141,

157 (1st Cir. 2017) (alterations in original) (internal quotation

marks omitted).     “Language in the indictment which is information

the government, in good faith, intends to properly prove at trial

cannot be stricken as surplusage, no matter how prejudicial it may

be.”    United States v. Bravo-Fernández, 792 F. Supp. 2d 172, 176

(D.P.R. 2011) (Besosa, J.) (internal quotation marks omitted).

“Because the standard to strike surplusage is so exacting, courts
        Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 27 of 40



Criminal No. 20-019 (FAB)                                                     27

have interpreted it narrowly and alleged surplusage is rarely

stricken.”     Id. (internal quotation marks omitted).

             The    Court   concludes    that   striking   the     allegations

associated with the August 21 e-mail is not appropriate.                   The

government intends to prove the allegations at trial.              See Docket

No. 147 at pp. 4–5.         The relevance of the e-mail is sufficiently

apparent insofar as the e-mail involves Individual A and Keleher,

and is probative of Keleher’s use of her position to enrich herself

by soliciting things of value.          See Docket No. 3 at p. 5.

             Rule 7(f) of the Federal Rules of Criminal Procedure

authorizes courts to direct a filing of a bill of particulars.

Fed. R. Crim. P. 7(f).        A defendant “uncertain as to the nature of

the charges against him . . . [may] file a motion for a bill of

particulars.”       United States v. Barbato, 471 F.2d 918, 921 (1st

Cir. 1973).

             “When pursued, [a motion for a bill of particulars] need

be granted only if the accused, in the absence of a more detailed

specification, will be disabled from preparing a defense, caught

by unfair surprise at trial, or hampered in seeking the shelter of

the Double Jeopardy Clause.”         United States v. Sepúlveda, 15 F.3d

1161,     1192–93    (1st   Cir.   1993).       “When   deciding    whether   a

requested . . . bill meets this standard, courts may consider the

complexity of the crime charged, the clarity of the indictment,
       Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 28 of 40



Criminal No. 20-019 (FAB)                                                     28

and the degree of discovery and other sources of information

otherwise available to the defendants.”              1 Charles Alan Wright &

Andrew D. Leipold, Federal Practice and Procedure: Criminal § 130,

at 658–59 (4th ed. 2008) [hereinafter Wright & Leipold]. Professor

LaFave recommends consideration of “the nature of the offense

involved, the nature of the events that serve as the basis for the

charge,    and   the   breadth   of     the   pleading,”   as   well   as   “the

complexity of the offense, the range of activities it encompasses,

and the time span it covers.”           5 Wayne R. LaFave et al., Criminal

Procedure § 19.4(b), at 365 (4th ed. 2015).

            “[I]ndictments       need    not    be   infinitely    specific.”

Sepúlveda, 15 F.3d at 1192.           “When an indictment is sufficiently

specific there is no need to grant a bill of particulars.”              United

States v. Vázquez-Rijos, 250 F.R.D. 99, 100 (D.P.R. 2008) (Besosa,

J.).

            Courts refuse to grant motions for bills of particulars

that are not necessary to prepare a defense, avoid surprise, or

avoid double jeopardy.       For instance, courts “deny a request for

a bill if the information sought would simply be helpful to the

defense rather than strictly necessary to a fair trial.”                Wright

& Leipold, § 130, at 662–63; cf. United States v. Roy, 375 F.3d

21, 25 (1st Cir. 2004) (explaining that a defendant must show

prejudice to succeed in an appellate challenge to the denial of a
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 29 of 40



Criminal No. 20-019 (FAB)                                                       29

motion for a bill of particulars).            And, “[m]ore broadly, no bill

is required if the government has provided the desired information

through pretrial discovery or in some other satisfactory manner.”

Wright & Leipold, § 130, at 663–64.

            A bill of particulars is also not a discovery device.

It “is not an investigative tool for defense counsel ‘to obtain a

detailed disclosure of the government’s evidence prior to trial.’”

United    States   v.    Rodríguez-Torres,        560   F. Supp. 2d    108,    111

(D.P.R.    2008)   (García-Gregory,         J.)   (quoting   United   States    v.

Kilrain, 566 F.2d 979, 985 (5th Cir. 1978)).                     “[A] bill of

particulars    may      not   call    for   evidentiary      matter[,] . . .    a

detailed    preview      of   the     government’s      trial   evidence,”     or

disclosure of the government’s legal theory or legal conclusions.

Wright & Leipold, § 130, at 668–71.

            A bill of particulars is unnecessary here to a fair

trial.    The indictment alleges that the August 21 e-mail furthered

the conspiracy. (Docket No. 3 at p. 8.) The indictment identifies

the sender, recipient, and content of the e-mail.               Id.   The e-mail

itself, along with other related e-mails, have been provided to

Keleher through discovery.           See Docket No. 147 at p. 4.      Moreover,

the honest services fraud conspiracy charge is not overly complex

and its time-span is alleged to be roughly one year.              (Docket No. 3

at p. 5.)
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 30 of 40



Criminal No. 20-019 (FAB)                                                30

     D.     Gutiérrez’s Motion to Dismiss Counts Three, Five, and
            Seven

            Gutiérrez moves to dismiss three wire fraud charges

based on three e-mails.       (Docket No. 58.)       On June 22, 2018,

Gutiérrez   e-mailed   Keleher   “regarding   Company    C’s   request   to

acquire land of the Padre Rufo School.”        (Docket No. 3 at p. 9.)

On July 17, 2018, Gutiérrez e-mailed Keleher “attaching documents

relating to Company C’s acquisition of 1,034 square feet of the

Padre Rufo School.”    Id.   On August 20, 2018, Gutiérrez e-mailed

Keleher “offering assistance in obtaining a bank loan.”            Id. at

p. 10.

            Gutiérrez observes that the communications which form

the basis of those charges postdate Keleher’s signing of the

Ciudadela lease on June 7, 2018.        Id. at p. 1.      Characterizing

June 7 as the completion date of the scheme alleged in the

indictment, Gutiérrez argues that the communications could not

have been made in furtherance of a completed scheme.        Id. at pp. 1–

2.

            The government opposes the motion.        (Docket No. 140.)

The government argues that the indictment adequately alleges that

the communications were in furtherance of the scheme.              Id. at

pp. 5–8.    Additionally, according to the government, whether the

communications were in furtherance of the alleged scheme is a
      Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 31 of 40



Criminal No. 20-019 (FAB)                                                  31

question to be resolved after trial by a jury or in a Rule 29

motion, not on a motion to dismiss the indictment.            Id. at pp. 3–

5.    The government also disputes Gutiérrez’s position that the

scheme ended on June 7, 2018.         Id. at p. 7 n.1.

             The crime of wire fraud requires, among other things,

that a defendant “use the . . . [wires] for the purpose, or in

furtherance, of executing the scheme to defraud.”             United States

v. Hebshie, 549 F.3d 30, 36 (1st Cir. 2008) (emphasis in original);

see   also   Medina-Rodríguez    v.    $3,072,266.59     in   United   States

Currency, Civ. No. 19-1236, 2020 WL 3868431, at *8 n.9 (D.P.R.

July 9, 2020) (Besosa, J.) (citing Carpenter v. United States, 484

U.S. 19, 25 n.6 (1987)) (alteration in original) (explaining that

the similarity in relevant language among wire fraud and mail fraud

leads the Court to apply the same analysis).

      The “in furtherance” requirement is to be broadly read
      and applied. To further Defendant’s fraudulent scheme,
      the mailings need not be an “essential element” of the
      scheme.    They simply must be “sufficiently closely
      related” to the scheme, such that they are “incident to
      an essential part of the scheme,” or “a step in [the]
      plot.”   Although we have observed that “the scheme’s
      completion or the prevention of its detection must have
      depended in some way on the mailings,” we have not
      required a “but-for” link between a mailing and the
      fraudulent scheme.     Rather, a mere “connection or
      relationship” is sufficient. “The relevant question at
      all times is whether the mailing is part of the execution
      of the scheme as conceived by the perpetrator at the
      time, regardless of whether the mailing later, through
      hindsight, may prove to have been counterproductive and
      return to haunt the perpetrator of the fraud.”
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 32 of 40



Criminal No. 20-019 (FAB)                                                    32

Hebshie,    549    F.3d   at    36   (alteration   in   original)   (citations

omitted).         The   First    Circuit   Court   of   Appeals   has   further

identified two propositions: “First, a mailing can serve as the

basis for a mail fraud conviction even if the fraud would have

been successful had the mailing never occurred.             Second, however,

that mailing—even if dispensable—must at least have some tendency

to facilitate execution of the fraud.”             United States v. Tavares,

844 F.3d 46, 59 (1st Cir. 2016).

            Whether a scheme has reached fruition before a wire is

sent is relevant to determining if the communication can support

a charge of wire fraud.          For example, in United States v. Pacheco-

Ortiz, 889 F.2d 301, 306 (1st Cir. 1989), the court stated that a

mailing did not support a charge of mail fraud “in large part

because it was made after the cultivators had enjoyed the fruits

of the scheme and in no way furthered the execution of that scheme

as conceived by the principal.”

            The time of fruition, however, is not necessarily when

money changes hands.           For instance, in United States v. Sampson,

371 U.S. 75, 80–81 (1962), the scheme called for mailings to be

sent out after victims’ money was obtained.                The mailings were

sent “for the purpose of lulling . . . [the victims] by assurances

that the promised services would be performed.”              Id. at 81.     The
      Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 33 of 40



Criminal No. 20-019 (FAB)                                                   33

Court held that a district court erred in dismissing mail fraud

counts based on those mailings.           Id.

            Additionally,    where    a    continued    relationship   is   of

consequence to a scheme, mailings which maintain that relationship

may form the basis of a mail fraud charge.             See Tavares, 844 F.3d

at 60–61.   For example, in United States v. Woodward, 149 F.3d 46,

52 (1st Cir. 1998), the government introduced evidence that a

lobbyist paid for meals and entertainment of a state legislator.

The legislator was charged with mail fraud arising from credit

card bills sent to the lobbyist.            Id. at 64–65.    The legislator

argued that the mailings were a result of the scheme but not for

the purpose of executing it.         Id.    The Woodward court refused to

view each instance in which the lobbyist paid the bills as a

separate scheme, instead viewing them as part of a larger scheme.

Id.

            In any event, the timing of events is not the most

important consideration.      Rather, the Court’s inquiry is whether

the wiring is made for the purpose of executing or hiding a scheme.

See, e.g., Hebshie, 549 F.3d at 36; United States v. Sidoo, Crim.

No. 19-10080, 2020 WL 3893053, at *4 (D. Mass. July 10, 2020).

            The government has properly alleged the “in furtherance”

element of wire fraud.      Gutiérrez has sufficient notice of the “in

furtherance” element of the wire fraud crimes with which he is
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 34 of 40



Criminal No. 20-019 (FAB)                                               34

charged.   Resendiz-Ponce, 549 U.S. at 108; Hamling, 418 U.S. at

117; Rodríguez-Rivera, 918 F.3d 32, 34; Stepanets, 879 F.3d at

372; Sepúlveda, 15 F.3d at 1192.        The parties dispute when the

scheme   came   to   fruition,   compare   Docket   No. 58    at   pp. 1–2

(asserting that alleged scheme came to fruition on June 7, 2018),

with Docket No. 140 at p. 7 n.1 (rejecting assertion that scheme

ended on June 7, 2018), and Docket No. 3 at p. 5 (alleging that

the conspiracy to commit honest services fraud occurred “[f]rom in

or about May 2018 until in or about May 2019”), and resolution of

a motion to dismiss is improper where there is a factual dispute,

Stepanets, 879 F.3d at 372.      Contrary to Gutiérrez’s contention,

whether the communications were in furtherance of the scheme is a

question of fact for the jury.     See, e.g., United States v. Castor,

558 F.2d 379, 384–85 (7th Cir. 1977) (rejecting propriety of

dismissal of mail fraud indictment based on the “in furtherance”

element, and holding dismissal unwarranted unless there is no

conceivable evidence that the government could produce at trial to

substantiate its “in furtherance” allegation); United States v.

Brennan, 938 F. Supp. 1111, 1128–29 (E.D.N.Y. 1996) (refusing to

dismiss indictment for mail fraud where a jury could find an

ongoing scheme), reversed on other grounds, 183 F.3d 139, 141 (2d

Cir. 1999).
      Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 35 of 40



Criminal No. 20-019 (FAB)                                                      35

      E.    Gutiérrez’s Motion to Dismiss Counts One, Three, Five,
            and Seven

            Gutiérrez moves to dismiss the honest services fraud

conspiracy and wire fraud counts against him.             (Docket No. 59.)

First, Gutiérrez argues that the indictment does not sufficiently

allege the fraudulent scheme. Id. at pp. 12–14. Second, Gutiérrez

argues that the indictment is fatally deficient because it fails

to state, and fails to provide facts supporting, that the scheme

was conducted by means of false pretenses.              Id. at pp. 14–19.

Third, Gutiérrez argues that the indictment does not sufficiently

allege that there was a material false statement.           Id. at pp. 19–

21.   Fourth, Gutiérrez argues that the indictment does not include

an express or implied allegation that any representations or

concealments were made with the intent to defraud.          Id. at pp. 21–

24.    Finally,    Gutiérrez   argues    that   the   indictment   does    not

adequately identify the honest services owed by Keleher.             Id. at

pp. 24–31.    Gutiérrez both suggests that the honest services must

be defined by state law and notes that the indictment does not

specify if any services were owed under a federal statute.               Id.

            The   government   opposes   Gutiérrez’s    motion.     (Docket

No. 144.)    The government argues that the indictment adequately

alleges the scheme to defraud.           Id. at pp. 4–7, 10–14.            The

government also argues that there is no legal requirement for the
      Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 36 of 40



Criminal No. 20-019 (FAB)                                                        36

indictment to allege false and fraudulent pretenses. Id. at pp. 7–

10.      Additionally, the government argues that the indictment

alleges materiality and a specific intent to defraud irrespective

of any absence of magic words.         Id. at pp. 14–18.            Finally, the

government argues the honest services owed by Keleher arise by

virtue of her fiduciary duty to the public and that no state law

violation need be alleged.       Id. at pp. 18–22.

            First,   Gutiérrez      errs    in   seeking     to     dismiss     the

indictment for a purported failure sufficiently to allege the

scheme to defraud.     “A scheme or artifice to defraud is defined to

include any plan, pattern or [course] of action . . . intended to

deceive others in order to obtain something of value.”                      United

States    v.   Colón-Muñoz,   192    F.3d    210,    221     (1st    Cir.     1999)

(alterations    in   original)   (internal       quotation    marks    omitted).

“[T]hose who bribe public officials take part in a scheme to

deprive the public of the honest services of those they attempt to

influence.”    United States v. Urciuoli, 613 F.3d 11, 17 (1st Cir.

2010); see also United States v. Hawkins, 777 F.3d 880, 883–84

(7th Cir. 2015) (emphasis in original) (“A plan to take money in

exchange for an official act constitutes a scheme to defraud,

whether or not the plan succeeds.”); United States v. Ciavarella,

716 F.3d 705, 729 (3d Cir. 2013) (“[E]vidence of bribery or

kickbacks . . . may be relevant to proof of a scheme to defraud
       Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 37 of 40



Criminal No. 20-019 (FAB)                                                     37

under a bribery-and-kickback theory of honest services fraud.”).

Courts have found that an indictment adequately alleges a bribery

theory of honest services fraud where the indictment describes the

bribe and official act.             See, e.g., United States v. Kemp, 500

F.3d 257, 280–81 (3d Cir. 2007); United States v. Avenatti, 432

F. Supp. 3d 354, 365 (S.D.N.Y. 2020).

               The indictment plainly alleges the bribe and official

act.   According to the indictment, Gutiérrez facilitated Keleher’s

receipt of financial benefits in exchange for signing a letter

purporting to cede the Padre Rufo School land to Company C.

(Docket No. 3 at p. 6.)            The indictment explains that Keleher did

not disclose the financial benefits.              Id. at p. 4.   The indictment

also identifies the manner and means of the conspiracy and its

overt acts, including the e-mails giving rise to the wire fraud

charges.       Id. at pp. 5–10.      That is sufficient.

               Gutiérrez is also wrong to argue that the indictment is

deficient for failing to allege that the scheme was conducted by

false pretenses.         Wire fraud may be committed by a person who has

sent a wire “having devised or intending to devise any scheme or

artifice to defraud, or for obtaining money or property by means

of     false      or     fraudulent      pretenses,     representations,      or

promises . . .         for   the   purpose   of   executing   such   scheme   or

artifice.”       18 U.S.C. § 1343.      The phrase “for obtaining money or
      Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 38 of 40



Criminal No. 20-019 (FAB)                                                      38

property      by     means     of     false     or   fraudulent        pretenses,

representations, or promises” “modifies the first [phrase] by

ma[king] it unmistakable that the statute reached false promises

and misrepresentations as to the future as well as other frauds

involving money or property.”            Cleveland v. United States, 531

U.S. 12, 26 (2000) (second alteration in original) (internal

quotation marks omitted).            As such, “the disjunctive phrases in

§ 1341 proscribe a single offense and . . . the second phrase

merely describes one type of fraudulent scheme.”            United States v.

Zar, 790 F.3d 1036, 1050 (10th Cir. 2015); see also United States

v. Finazzo, 850 F.3d 94, 106 (2d Cir. 2017) (“[T]he statute is

interpreted to criminalize any scheme or artifice for obtaining

money or property.”); United States v. Hedaithy, 392 F.3d 580, 602

(3d   Cir.   2004)    (alterations      omitted)     (emphasis    in   original)

(internal    quotation       marks   omitted)    (“The   mail    fraud   statute

was . . . intended to cover any scheme or artifice to defraud one

of his money or property . . . including any scheme for obtaining

money or property by means of false or fraudulent promises.”).

             Therefore, the indictment passes muster by alleging the

scheme to defraud.       An omission of one type of fraudulent scheme

does not warrant dismissal.

             Third, Gutiérrez’s argument about the lack of sufficient

allegations on materiality fails.             Materiality is an element of
     Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 39 of 40



Criminal No. 20-019 (FAB)                                                     39

honest services fraud.         Neder v. United States, 527 U.S. 1, 25

(1999).     An    allegation    of   a   scheme   or   artifice    to    defraud

incorporates materiality.        United States v. Klein, 476 F.3d 111,

113–14 (2d Cir. 2007); United States v. Culligan, Crim. No. 04-

305, 2007 WL 3232484, at *1–3 (W.D.N.Y. Nov. 1, 2007).                  As noted

above, the indictment in this case alleges a scheme or artifice to

defraud.    (Docket No. 3 at pp. 5–10.)

            Gutiérrez’s    argument       concerning     the      indictment’s

allegations on specific intent also falls short.            The allegations

in the indictment allege specific intent.                “[A] bribery-like,

corrupt intent to influence official action necessarily is an

intent to deprive the public of an official’s honest services.”

Woodward, 149 F.3d at 55 (quoting United States v. Sawyer, 85 F.3d

713, 730 (1st Cir. 1996)). Whether the indictment incants specific

words is not determinative, as scienter elements may be alleged

implicitly.      See, e.g., United States v. McLennan, 672 F.2d 239,

242 (1st Cir. 1982).

            Finally, the Court disagrees with Gutiérrez that the

indictment does not adequately identify the honest services owed

by Keleher.      The indictment alleges that Keleher was a public

official.    (Docket No. 3 at p. 1.)        Thus, Keleher had a fiduciary

duty to the public.     See Skilling v. United States, 561 U.S. 358,

407 n.41 (2010).      Accepting a bribe would breach that duty and
      Case 3:20-cr-00019-FAB Document 171 Filed 12/01/20 Page 40 of 40



Criminal No. 20-019 (FAB)                                                40

infringe on the public’s right to honest services.          And, in light

of that fiduciary duty, there is no need for the government to

ground its case in the violation of a state law.         Sawyer, 239 F.3d

at 41–42.

IV.   Conclusion

      For the reasons discussed above, the defendants’ motions,

(Docket Nos. 57–59, 67–69, 85,) are DENIED.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, December 1, 2020.


                                        s/ Francisco A. Besosa
                                        FRANCISCO A. BESOSA
                                        UNITED STATES DISTRICT JUDGE
